IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                          NOS. WR-94,300-01, 94,300-02, & 94,300-03


                      EX PARTE FIDEL ANGEL NAVARRO, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NO. W17-75719-U(A), W17-75720-U(A), & W17-75721-U(A)
              IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the record, the trial court held an evidentiary hearing on July 22, 2022, but the transcript of the

hearing was not forwarded to this Court. Under Article 11.07 of the Texas Code of Criminal

Procedure, a reporter is required to transcribe a hearing within fifteen days of its conclusion and then

to immediately forward the transcript to the district clerk in the county of conviction. Id. at § 3(d).

After receiving the transcript, the district clerk is required to forward it, among other things, to this

Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and
                                                                                                        2

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: November 9, 2022
Do not publish